Citation Nr: 1216298	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  0932 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 7, 2009, and in excess of 70 percent from November 7, 2009.  

2.  Entitlement to an effective date earlier than November 7, 2009 for the award of total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The record shows that the Veteran initially requested a video hearing in connection with the issue of entitlement to an earlier effective date for the award of a TDIU.  However, the Veteran's representative withdrew the hearing request in writing via a December 2011 statement to VA.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).

After the most recent Statements of the Case, the Veteran submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to November 7, 2009, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, but is not manifested by total occupational and social impairment.

3.  From November 7, 2009, the Veteran's PTSD is manifested by total occupational and social impairment.

4.  The Veteran filed a claim for service connection of PTSD that was received by VA on October 31, 2007, along with evidence of unemployability.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no greater, for PTSD have been met prior to November 7, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for PTSD have been met from November 7, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an effective date of October 31, 2007 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§3.151, 3.156, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files an notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  As the issues in this case arise from the disagreement of the initial rating assigned for PTSD and the effective date assigned for the award of TDIU, any defect in the notification regarding the claims is not prejudicial.  Therefore, VA's duty to notify has been satisfied.  

VA has also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence needed to substantiate the claims, including VA treatment records.  While the record shows that Veteran receives Social Security Administration (SSA) benefits, that award is shown to be for age-related benefits (awarded upon his retirement).  Therefore the SSA records are not relevant to the matters at hand and need not be secured.  See 38 C.F.R. § 3.159.  In addition, the Veteran was afforded VA examinations in March 2008 and November 2009 with respect to his service-connected PTSD.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.   The examiners performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

A 30 percent disability rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), at 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 70 percent, but no more, for his service-connected PTSD prior to November 7, 2009.  

The Board notes that the Veteran was assigned an initial disability rating of 30 percent prior to November 7, 2009 and is assigned an initial 70 percent disability rating from November 7, 2009.  However, in reviewing the overall evidence of record, the Board finds that the Veteran's PTSD symptomatology is more akin to the criteria for a 70 percent disability rating prior to November 7, 2009.  

Prior to November 7, 2009, the evidence shows that the Veteran exhibited suicidal ideation.  The March 2008 VA examination report shows that the Veteran did not have suicidal thoughts at that time, but the July 2008 VA treatment record noted that the Veteran had suicidal thoughts from time to time.  There is also evidence of impaired impulse control.  The March 2008 VA examination report shows that the Veteran had inappropriate behavior with anger.  The medical evidence also shows that the Veteran would have difficulty in adapting to stressful circumstances (including work or worklike setting).  Indeed, the Veteran reported to the March 2008 VA examiner that he took an early retirement in 2004 because he could not deal with people.  Although the examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms, the examiner explained that the PTSD signs and symptoms resulted in deficiencies in thinking, work, and mood.  Although the Veteran does not meet all the criteria set forth under Diagnostic Code 9411 for a 70 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In reviewing the medical evidence of record, the Board finds that the Veteran's overall PTSD symptomatology warrants a higher initial disability rating of 70 percent prior to November 7, 2009.

On the other hand, the Board finds that the Veteran is not entitled to a disability rating of 100 percent for total social and occupational impairment prior to November 7, 2009.  The Board acknowledges that the Veteran was unemployed since September 2009.  Even so, unemployment does not, in and of itself, warrant a 100 percent disability rating.  To warrant a 100 percent disability rating under the rating criteria, the evidence must show that the Veteran's PTSD results in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  First, the Board acknowledges that the Veteran lives a very isolative lifestyle and only has a relationship, albeit strained, with his wife of more than 40 years.  In lay statements dated in 2011, the Veteran and his wife explained that the Veteran had no friends since 2004.  However, the medical evidence of record prior to November 7, 2009, shows that the Veteran visited with his grandkids.  Thus, although the Veteran was socially isolated, the Veteran's current 70 percent disability rating contemplates social impairment.  As noted above, the criteria for a 70 percent disability rating includes the symptom of 'inability to establish and maintain effective relationships,' which more accurately describes the Veteran's social functioning.  Therefore, the evidence does show that he has total social impairment prior to November 7, 2009.  Furthermore, the Board finds that there is no evidence of gross impairment in thought processes or communication.  The March 2008 VA examination report shows that there was no abnormal psychomotor activity and that the Veteran's speech was clear and coherent.  Furthermore, there is no objective evidence of disorientation to time and place.  The Board notes that the Veteran has complained of memory loss, but there is no evidence to show that the Veteran's memory loss was so severe that he does not remember the names of close relatives, own occupation, or own name.  In fact, the March 2008 VA examination report shows that the Veteran's memory was normal.  In addition, the evidence shows that the Veteran's appearance is noted as clean and appropriately dressed.   The Board notes that the Veteran has had suicidal ideation.  However, the evidence does not indicate that the Veteran is in persistent danger of hurting self or others.  The March 2008 VA examination report noted that the Veteran did not have any homicidal ideation.  Furthermore, although the Veteran has had thoughts of suicide, it appears to occur from time to time and has not attempted suicide in many years.  The Board acknowledges that the Veteran may have demonstrated some grossly inappropriate behavior in the past and has reported auditory hallucinations.  See Veteran's statement and Veteran's wife's statement.  However, in reviewing the evidence of record, the Board finds that the Veteran's PTSD does not result in total social and occupational impairment and that his overall symptomatology more closely approximates the criteria for a 70 percent disability rating prior to November 7, 2009.  

In this case, prior to November 7, 2009, the Veteran was assigned a GAF score of 50.  See March 2008 VA examination report.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 51- 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  As noted above, GAF scores are just one part of the medical evidence to be considered and are not dispositive.  In evaluating all of the evidence of record, as shown above, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial 70 percent disability rating prior to November 7, 2009.

The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes the statements of the Veteran and his wife.  The Veteran submitted a statement in December 2011.  He stated that after he retired, things got worse and he spend most of his time alone outside his house.  He lives out in the country on twelve acres and he has no friends.  He also noted that he is depressed most of the time and has continued to think about suicide.  He stated that if he goes out, that's when he wants to explode on someone and has gotten into a number of arguments and confrontations when he leaves the house.  He stated that he has a shelter in the woods where he goes to hide.  He stated that since 2004, he has had frequent hallucinations and sometimes he thinks he sees and hears things next to him, but when he looks around, nothing is there.  He stated that he has difficulty remembering things.  The Veteran's wife also submitted a statement in December 2011.  She stated that since he retired, he has been getting more and more agitated.  She stated that he spends most of his time alone outside the house and will go into the barn or into the woods by himself.  She explained that he has a short fuse and is angry whenever he has to deal with people.  He doesn't want to leave the house because he'll get anxious and upset.  She stated that he's depressed at home or he's anxious and irritable if they leave the house.  She explained that the Veteran has no friends and that she is the only person that he sees regularly and that's not a lot.  She stated that most of the time, he walks around depressed like he doesn't care if he's alive or dead.  She said that they don't go anywhere on trips and that he used to go to Veteran reunions but it caused him so much anxiety, that they do not go to them anymore.  She stated that all of these problems have been going on since 2004.  In the above discussion, the Board discussed these reported symptoms as the Veteran and his wife are competent to provide evidence regarding symptomatology.  However, the Board finds that the objective evidence is more persuasive than those of the Veteran and his wife with respect to the ongoing symptoms since 2004.  The medical evidence prior to the November 7, 2009 VA examination report, including the Veteran's own reported symptoms, does not show that the Veteran had frequent hallucinations.  In fact, the March 2008 VA examination report shows that the Veteran denied experiencing hallucinations.  In addition, the evidence does not show that the Veteran was totally socially impaired.  As noted above, the Board acknowledges that the Veteran is socially isolated, but the September 2008 VA treatment record shows that he spent two weeks with his grandchildren on a trip and the January 2008 record noted that he was happy around his grandchildren.  Furthermore, although he does not see his wife much, they still live in the same house and remain married.  In addition, the Board recognizes the Veteran and his wife's statements regarding his continuous depression, "short fuse," and agitation.  However, the Board has considered these symptoms in assigning an initial 70 percent disability rating prior to November 7, 2009.  Therefore, although the Veteran may have had hallucinations prior to November 7, 2009, the Board finds that the Veteran's PTSD symptomatology is more akin to an initial 70 percent disability rating prior to November 7, 2009.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 70 percent disability rating, but no more, prior to November 7, 2009.  The Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 70 percent prior to November 7, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case and the claim for an initial disability rating in excess of 70 percent is denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has also considered referral for extra-schedular consideration. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  It does not appear that the Veteran has an 'exceptional or unusual' disability; he merely disagrees with the assigned rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

As of November 7, 2009, the Board finds that the Veteran meets the criteria for a 100 percent disability rating for PTSD.  The November 2009 VA examiner explained that the Veteran had total occupational and social impairment and listed a GAF score of 43 - indicating serious impairment.  The examiner explained that due to depression, anxiety, sleeping problems, nightmares, social isolation, problems controlling his temper, hypervigiliance, flashbacks, lack of interest in everyday activities, mood swings, irritability, short term memory problems, avoiding crowds, concentration problems, auditory hallucinations, and relationship problems, there is total and social occupational impairment.  Therefore, the Board finds that an initial 100 percent disability rating for PTSD is warranted from November 7, 2009.   

Earlier Effective Date 

The Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in service-connected disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A.    § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.
'Claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

On October 31, 2007, the RO received formal claims for service connection for PTSD, entitlement to an increased disability rating for residuals, shell fragment wound, left buttock, and entitlement to an increased disability rating for tinnitus.  In the May 2008 rating decision, the RO granted service connection for PTSD, assigning a disability rating of 30 percent effective October 31, 2007.  In a December 2009 rating decision, the RO increased the Veteran's initial disability rating for PTSD to 70 percent disabling, effective November 7, 2009, the date of the VA examination.  On January 21, 2010, the RO received the Veteran's formal application for TDIU.  The RO granted the Veteran's claim in a February 2010 rating decision, assigning an effective date of November 7, 2009 - when the Veteran first met the schedular criteria (i.e., the date that the Veteran was granted a 70 percent disability rating for PTSD).  As noted above, the Board has granted an initial 70 percent disability rating effective the date of the Veteran's formal claim for service connection for PTSD received on October 31, 2007.    

In the present case, the facts do not involve an original claim for increased compensation, but rather an appeal from the initially assigned disability rating of PTSD that is the sole basis of the Veteran's TDIU award.  Rice, supra.  As the Veteran has been granted an initial disability rating of 70 percent, effective the date of his claim for service connection for PTSD - October 31, 2007, the Board finds that the Veteran should be granted an effective date of October 31, 2007 for the award of entitlement to a TDIU.  As the Veteran has been granted an initial 70 percent disability rating from October 31, 2007, he met the percentage criteria as of October 31, 2007.  The record does show that the Veteran was employed until September 2009.  However, the Veteran retired from his full-time position in 2004 and was only working part-time thereafter.  In the January 2010 VA Form 21-4192, the Veteran stated that he had been unemployed since September 2009.  However, at the time of the October 31, 2007 claim, the Veteran was marginally employed.  He only worked part-time and was only paid a total of $3,427.50 for the past 12 months.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The Veteran stated that sometimes he only worked 4 hours a day and he lost about 10 to 12 weeks during the past 12 months due to disability.  As noted above, the Veteran only was paid a total of 3,427.50 for the past 12 months, which is below the poverty threshold for one person.  Therefore, the Board finds that the Veteran is entitled to an earlier effective date of October 31, 2007 as the Veteran met the schedular criteria and was only marginally employed at that time.  38 C.F.R. § 3.400.  The legal provisions that provide for an effective date up to 1 year prior to receipt of the claim do not apply here because this is an initial rating stemming from a grant of service connection from an original service connection claim.  

In sum, a review of the record does not disclose any communication dated prior to October 31, 2007, indicating that the Veteran sought a TDIU.  Moreover, at no time prior to October 31, 2007, did the Veteran submit any evidence regarding unemployability.  The sole basis for the award of the Veteran's TDIU is his service-connected PTSD, and a claim for service connection thereof was received no earlier than October 31, 2007.  Therefore, an effective date of October 31, 2007, but no earlier, is warranted.  
ORDER

Prior to November 7, 2009, an initial disability rating of 70 percent for service connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From November 7, 2009, an initial disability rating of 100 percent for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An earlier effective date of October 31, 2007 for the award of TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


